Title: To Alexander Hamilton from Robert Troup, 8 August 1793
From: Troup, Robert
To: Hamilton, Alexander



New York 8 Augt 1793
My dear Sir

We are all alive here. Perhaps this day will be distinguished by the most respectable meeting for numbers—character—& property—ever assembled in this City. The object is to express our warm approbation of the proclamation of neutrality & our determination to support peace. We have by pursuing a bold & manly line of conduct effected a complete consolidation of parties in favor of the great object of neutrality.
You cannot concive how different the feelings of the Federalists are from those they had a few days since. We shall inform you after the meeting of particulars.
Genets reception was noisy—but contemptible to an extreme. His conduct has excited general indignation. If the president pursues the manly & dignified conduct he has marked out for himself he will secure the continuance of that respect & veneration for him which reign in the hearts of all reflecting & good men.
We can & will support him with success. We never will suffer a competition to exist between him & the Minister of any country. Be prudent—steady—manly—and firm—and we shall triump over all enemies both domestic & foreign. I am in great haste. Never were men more industrious & determined than we are. The meeting will take place at 12 o’Clock.
God bless you

Rob Troup

A Hamilton Esq


I send you this as the harbinger of good news

RT

